Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered August 13, 1990, convicting defendant, after a nonjury trial, of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 15 years to life, 5 to 15 years, and 2 Vs to 7 years, respectively, unanimously affirmed.
Under the standards set forth in People v Bleakley (69 NY2d 490, 494-495), the evidence was sufficient to support the verdict and the verdict was not against the weight of the evidence. It was defendant’s burden to prove by a preponderance of the evidence (People v Moye, 66 NY2d 887, 889) that he in fact acted under extreme emotional disturbance for which there was a reasonable explanation or excuse (Penal Law § 125.25 [1] [a]; see generally, People v Casassa, 49 NY2d 668, 677-680, cert denied 449 US 842). This he failed to do, maintaining at trial that he shot the victim, his cousin, in a blind rage after suspecting him for several months of having an affair with his wife. Defendant also admitted that he purchased the murder weapon two months prior to the shooting, and several of the People’s witnesses testified to defendant’s repeated threats to the victim. Furthermore, defendant admitted in pretrial statements that he had intended to kill the cousin. Concur—Carro, J. P., Ellerin, Asch and Rubin, JJ.